IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-40947
                         Conference Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

JOHN WESLEY BROWN,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 1:00-CR-113-1
                         --------------------
                           February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender (FPD), the court-appointed

appellate counsel for John Wesley Brown, has moved for leave to

withdraw and has filed a brief as required by Anders v.

California.1    Brown has not responded to the motion.   Our

independent review of the record and brief discloses no

nonfrivolous issues for appeal.    Accordingly, the motion for

leave to withdraw is GRANTED, the FPD is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         386 U.S. 738 (1967)
                          No. 01-40947
                               -2-

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.